Citation Nr: 9903265	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-20 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 administrative 
decision of a Regional Office and Insurance Center (IC) of 
the Department of Veterans Affairs (VA), which found the 
veteran's application for RH insurance to be untimely.  The 
veteran filed a timely notice of disagreement and commenced 
this appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends he was unable to apply for RH insurance 
within the statutory deadline due to erroneous advice given 
him by the VA; therefore, said deadline should be waived.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
established basic eligibility at this time for Service 
Disabled Veterans' Insurance.  

FINDINGS OF FACT

1.  By a March 1985 rating decision, the veteran was granted 
service connection, with a compensable rating, for a 
psychiatric disorder.  He was informed of this grant in an 
April 4, 1985 letter.  

2.  His initial application for Service Disabled Veterans' 
Insurance was received in April 1989.  A second application 
was received in February 1996.  

3.  The veteran was not incompetent at any time in the year 
following his March 1985 grant of compensable service 
connection.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.353 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A psychosis was suspected in 1984, while the veteran was 
still on active duty in the military.  A May 1984 psychiatric 
examination found him to be agitated, suspicious, and showing 
poor social judgment.  He was, however, fully able to handle 
his own affairs.  A chronic atypical psychosis was diagnosed.  
A military board which reviewed the veteran's case in July 
1984 concurred with the diagnosis of atypical psychosis but 
also found him fully competent to handle his own affairs.  
The veteran was discharged in December 1984.  

A post-service VA psychiatric evaluation was performed in 
February 1985.  The veteran displayed anxiety, but was 
coherent, competent, and alert.  He was oriented to time, 
place, and person.  The diagnosis of atypical psychosis was 
continued.  

The veteran was initially granted service connection, with a 
compensable rating, in March 1985.  Service connection was 
granted for a psychiatric disorder, diagnosed as atypical 
psychosis, and the veteran was informed of this grant the 
following month.  Service connection has not been granted for 
any other disabilities.
The veteran was again found to be competent during another VA 
psychiatric examination in January 1986.  

Another psychiatric evaluation was performed in April 1988.  
The veteran was alert, coherent, relevant, and oriented to 
all spheres.  The diagnosis was again atypical psychosis.  He 
was considered competent.  

The veteran was hospitalized at a VA medical center in June 
1988.  He reported mood swings, poor sleep, and 
suicidal/homicidal thoughts.  The veteran was given 
appropriate medication and therapy, and he was discharged 
that same month.  His occupational judgment was noted to be 
impaired.  A July 1988 psychiatric follow-up evaluation 
continued the prior diagnosis of atypical psychosis, and 
again found the veteran competent.  

The first application of record for RH insurance was received 
in May 1989.  This application was denied by the VA.

In February 1996, the veteran filed an application for RH 
insurance under 38 U.S.C.A. § 1922.  The IC reviewed the 
application and determined it was not timely; the veteran was 
so informed in a February 1996 letter.  In response, he filed 
a timely notice of disagreement, initiating this appeal. 

The veteran has been afforded a statement of the case, and 
responded with a timely substantive appeal.  His 
representative has filed a written statement, and all 
appropriate development has been accomplished in this case.  


Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within one year of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  However, if an applicant 
is shown by the evidence to have been mentally incompetent 
during any part of the eligibility period, an application for 
insurance may be filed within one year after a legal guardian 
is appointed, or within one year after the removal of such 
mental incompetency.  38 U.S.C.A. § 1922.  A mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or her 
own affairs, including entering into contracts.  38 C.F.R. § 
3.353.  Where there is a reasonable doubt as to whether a 
person is competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353.  

Should an eligible veteran desire this benefit, he or she 
bears the obligation to file a timely application thereto.  
The law does not require the VA to provide notice of 
eligibility for this benefit, and such lack of notice does 
not toll the statutory application period.  38 U.S.C.A. 
§ 1922; See Hill v. Derwinski, 2 Vet. App. 451 (1991), 
Saunders v. Brown, 4 Vet. App. 320 (1993).  

In the present case, the veteran was informed in an April 4, 
1985, letter from the VA that he had been granted service 
connection, with a compensable rating, for a psychiatric 
disorder.  Based on the law in effect at that time, he had 
until April 4, 1986 to file a written application for RH 
insurance.  His first such application was received in May 
1989, and was denied by the IC.  Another application was 
received by the VA in February 1996, and this too was denied.  
The veteran then initiated this appeal, asserting that he had 
been misled by a VA employee regarding RH insurance, and 
therefore his untimeliness was not his fault.  

Considering first the veteran's contention that he was misled 
about RH insurance during a telephone conversation with a VA 
employee, these facts are accepted as true for the purposes 
of this decision.  The veteran's statements regarding this 
telephone conversation are plausible.  However, the Court of 
Veterans Appeals (Court) has repeatedly held that "erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits."  Johnson v. Brown, 9 
Vet. App. 369, 377 (1996); Bone v. Brown, 9 Vet. App. 446, 
448-49 (1996) (both cases citing McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994)).  Therefore, even assuming all facts in 
the veteran's favor, the legal deadline for eligibility for 
RH insurance has not been met, and the Board is not permitted 
to waive the law on the basis of erroneous advice by VA 
personnel.  

Next, the Board notes that the veteran is service connected 
for a psychiatric disorder.  As is noted above, the 
eligibility period is tolled in all cases of mental 
incompetency.  38 U.S.C.A. § 1922.  Although the veteran has 
not explicitly alleged that he was incompetent during his 
period of eligibility for RH insurance, this must still be 
considered by the Board.  

Numerous medical examinations are of record from 1984 to 
1988.  Without exception, the evidence received immediately 
before, after, and during the statutory eligibility period 
(April 4, 1985-April 4, 1986) suggests the veteran was at all 
times competent.  Beginning with evaluations performed while 
the veteran was still on active duty in the military, a May 
1984 psychiatric examination found him to be agitated, 
suspicious, and showing poor social judgment.  He was, 
however, fully able to handle his own affairs.  A military 
board which reviewed the veteran's case in July 1984 also 
found him competent to handle his own affairs.  

After his separation, his first post-service VA psychiatric 
evaluation was performed in February 1985.  The veteran 
displayed anxiety, but was coherent, competent, and alert.  
He was also fully oriented.  Another finding of competency 
was made in January 1986, during a VA psychiatric 
examination.  Again in April 1988, the veteran was alert, 
coherent, relevant, and oriented to all spheres.  He was 
considered competent.  

Finally, the veteran was hospitalized at a VA medical center 
in June 1988.  He reported mood swings, poor sleep, and 
suicidal/homicidal thoughts.  The veteran was given 
appropriate medication and therapy, and he was discharged 
that same month.  His occupational judgment was noted to be 
impaired.  However, a July 1988 psychiatric follow-up 
evaluation again found the veteran to be competent.

The aforementioned medical evidence, combined with the lack 
of contrary evidence and the regulatory presumption of 
competency, clearly establishes that the veteran was 
competent at all times during his eligibility period for RH 
insurance under 38 U.S.C.A. § 1922.  This being the case, the 
veteran's May 1989 and February 1996 applications are 
untimely under the law.  In a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

As the veteran did not file in a timely manner his written 
application for RH insurance under 38 U.S.C.A. § 1922, his 
appeal must be denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -
